VAN BRUNT, P. J. (concurring).
The facts upon which the controversies in this case arise are not disputed, and, as I understand them, are briefly these: On the 6th of October, 1884, Payer-, weather made a will, by which, in the ninth clause thereof, he bequeathed certain sums of money to 20 educational institutions; .and then, by the tenth clause, he devised all the rest, residue, and remainder of his estate to his executors, in trust, to sell and convert into cash, and to divide the same equally among the ■several corporations mentioned in said ninth paragraph, share and share alike. Fayerweather was advised by his counsel that the provisions of his will contravened the restrictions of the law •of this state relative to benevolent corporations. Upon the execution of the will, he delivered it to one of the executors, with a certificate stating that he had been so advised, and expressing the trust that his “heirs” would permit the provisions of his will to be carried into effect. The statute which was contravened by the provisions of the will was that which prohibited a person having a husband, wife, child, or parent from devising or bequeathing to any benevolent, charitable, etc., society, in trust or otherwise, more than half of his or her estate after the payment of his or her debts. On the 13th of December, 1884, Fayerweather, having become suspicious as to the forbearance of his widow and next of kin in the assertion of the rights conferred upon them by the statute above mentioned, executed a codicil to his will, by. which he revoked the tenth clause, and bequeathed all the rest, residue, and remainder of his estate to the persons named in the eleventh paragraph of his will as his executors. Upon the execution of said codicil the testator delivered it, with a memorandum, to Mr. Ritch, one of his executors, in which he stated that he had made these executors his residuary legatees in the confidence *589that thereby his intentions as expressed in his will would be carried into effect, and without litigation on the part of any person or persons interested. On the 7th of January, 1888, the testator executed a second codicil, by which he gave certain additional legacies, named a third person as executor of his will and trustee of his estate, and conferred the same powers on the three executors as had been conferred by the will on the two. On the 19th of March, 1889, the testator executed a third codicil, by which he ratified his wijl and codicils, except as therein modified. He made some changes, and gave some additional legacies. Upon the execution of this codicil he delivered it, with a memorandum, to one of his executors for safe-keeping. The memorandum related to sums to be given to certain charitable institutions, and also some small gifts to divers persons. On the 13th of November, 1890, this executor, upon the testator’s order, delivered his will and the first, second, and third codicils to the executor whom the testator had last named, who delivered them to the testator. On the next day the testator sent a letter to one of his executors, calling his attention to the revocation of the tenth clause of the will by the first codicil, and the devise of all the rest, etc., of his estate to the executors named in the eleventh clause, and asked:
‘,‘PIease. advise me at once, in writing, what is the legal effect of this clause, and to whom and how would my residuary estate go in case of my death, supposing this first codicil to remain in force.”
• To this letter the executor Mr. Bitch replied:
“The intention of the change in question was to enable Messrs. Bulkley and myself to carry out the intentions of the will as modified by the various private memoranda in my possession. Neither Mr. Bulkley nor myself would have any moral right to treat any portion of your estate otherwise than as we know would conform to your wishes. I suggest that I call on you with these, and, if still approved by you, that they be left in a sealed package with Miss Joyce, or any one named by you. The legal effect of the clause in question is to vest the title to the residuary estate in Messrs. Bulkley and myself; but, as I have said, neither Mr. Bulkley nor I would wish to derive any personal benefit under the codicil.”
On the 15th of November, 1890, the testator executed a fourth codicil, by which he ratified and confirmed his will and codicils, and especially confirmed the revocation of the tenth clause, and changed the third clause of the first codicil so as to devise the residue, etc., of his estate to his three executors, instead of two. On the same day the testator died, leaving said will and four codicils unrevoked. This will and codicils have been admitted to probate. By these instruments it is clear that the executors and devisees took the rest, residue, and remainder of the estate as trustees, the corporations named in the ninth clause of the will being the cestuis que trustent, which trust can be enforced by the cestuis que trustent, unless the rights of some parties secured to them by law will be thereby contravened. It is clear that these executors could not put this residuary estate into their own pockets, and apply it to their own uses, the testator having made this disposition of his estate upon their promise to apply it in the manner provided for by his will. The tenth clause of the will, *590although revoked by the codicils, still existed, for the purpose of defining the trust. The testator left him surviving a widow, who was the only person who could call into operation for her protection the statute which we have quoted. The widow, however, has released to the executors all claims to the estate, which release cannot be successfully attacked or set aside. There is consequently no person for whose benefit the statute can operate. No rights of heirs and next of kin have been infringed upon, because the trust does not contravene any statute for their benefit, and is not the subfect of attack by them. If it were, they have also executed a release of their interest in the estate, in the same manner as the widow. We have therefore the case of a trust established, which would be valid as against all the world, but for the statute in favor of the widow; and, the widow having released all her rights in the estate, how can she claim, the invalidity of a trust as to property in which she has no interest? The widow is not aggrieved, and under such circumstances the trust must be executed.